     Case 20-06003      Doc 1    Filed 01/30/20 Entered 01/30/20 14:19:21           Desc Main
                                   Document     Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

IN RE:                                                )
                                                      )      Chapter 7
MICHAEL ALLEN TOLLIVER, JR.,                          )      Case No. 15-60864
                                                      )
         Debtor.                                      )
                                                      )
JOHN P. FITZGERALD, III,                              )
Acting United States Trustee For Region Four,         )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )      Adversary Proceeding
                                                      )      Case No.__________
MICHAEL ALLEN TOLLIVER, JR.,                          )
                                                      )
         Defendant.                                   )

                             COMPLAINT TO DENY DISCHARGE

         John P. Fitzgerald, III, Acting United States Trustee for Region Four, by counsel, objects

to the granting of a discharge to Michael Allen Tolliver, Jr. (the “Defendant”) and in support

thereof states as follows:

         Jurisdiction And Venue

         1.      The Defendant commenced this case on May 6, 2015, by filing a petition for relief

under chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court for the Western

District of Virginia, Lynchburg Division. The filing of the petition commenced case number 15-

60864. The petition, schedules, statements, and any amendments thereto are incorporated by

reference.

         2.      The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157 and 1334.

         3.      The statutory predicates for this complaint are 11 U.S.C. §§ 105 and 727.

                                                  1
    Case 20-06003      Doc 1     Filed 01/30/20 Entered 01/30/20 14:19:21           Desc Main
                                   Document     Page 2 of 10




       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       6.      This Complaint is timely filed.

       7.      Pursuant to Bankruptcy Rule 7008 the Plaintiff consents to the entry of final orders

or judgment by the Bankruptcy Court.

       The Parties And General Background

       8.      Plaintiff is the Acting United States Trustee for Region Four. 1

       9.      At the time the Defendant filed the petition he resided at 905 Spring Road, Bremo

Bluff, Virginia 23022 in Fluvanna County, Virginia (the “Spring Road Property”).

       10.     Defendant filed schedules, the statement of financial affairs and related documents

on May 19, 2015. (Docket No. 9).

       11.     On Schedule A, Defendant disclosed that he owed the Spring Road Property as joint

tenants with right of survivorship with his ex-girlfriend.

       12.     On Schedule D, Defendant disclosed that Vanderbilt Mortgage held claim secured

by the Spring Road Property.

       13.     On August 26, 2015, Vanderbilt Mortgage filed a Motion for Relief from the

Automatic Stay seeking relief from the stay regarding the Spring Road Property based on the

Defendant’s failure to make payments. (Docket No. 26).




1
 The United States Trustee is a Department of Justice official charged with, among other things,
supervising bankruptcy case administration. 28 U.S.C. § 586(a)(3). United States Trustees “serve
as bankruptcy watch-dogs to prevent fraud, dishonesty, and overreaching in the bankruptcy arena.”
H.R. Rep. No. 95-595, at 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6049; In re A-1 Trash
Pickup, Inc., 802 F.2d 774, 775 (4th Cir. 1986). The United States Trustee is authorized to file a
complaint objecting to the Debtor’s discharge. 11 U.S.C. § 727(c)(1).

                                                  2
  Case 20-06003       Doc 1    Filed 01/30/20 Entered 01/30/20 14:19:21          Desc Main
                                 Document     Page 3 of 10




       14.    On October 16, 2015, the Court entered an agreed Consent Order modifying the

automatic stay. (Docket No. 47). The Consent Order provided that the Debtor would make regular

monthly payments to Vanderbilt and cure the arrearage by paying it under a plan pro-rata with

Defendant’s attorney fees. The Consent Order also provided a mechanism for relief from the stay

without further hearing should the Defendant default under his payment obligations.

       15.    The Debtor filed a number of amended plans. On December 9, 2015, the Court

entered an Order Confirming the Debtor’s Chapter 13 Plan filed on October 15, 2015 (Docket No.

56).

       16.    The Defendant appears to have had a successful chapter 13 for, approximately, the

next 18 months. At that point, the Defendant apparently began suffering financial problems.

       17.    On June 8, 2017, the Chapter 13 Trustee filed a Motion to Dismiss the case based

on the Defendant’s failure to make payments under the confirmed plan. (Docket No. 58).

       18.    The dispute with the Trustee was resolved by the entry of a Consent Order on

August 8, 2017. (Docket No. 61).

       19.    On December 12, 2017, Vanderbilt Mortgage filed a Notice of Default under the

October 16, 2015 Order. (Docket No. 62). The Notice of Default states that the Defendant had

failed to make the October, November and December 2017 payments.

       20.    The Defendant filed a response to the Notice of Default, but after a hearing the

Court entered an Order dated January 19, 2018 granting Vanderbilt Mortgage relief from the

Automatic Stay. (Docket No. 65).

       21.     After the January 19, 2018 Order was entered, Seth E. Twery, a lawyer who

practices in Lynchburg, Virginia, was appointed as substitute trustee under the Vanderbilt

Mortgage deed of trust.



                                               3
     Case 20-06003     Doc 1     Filed 01/30/20 Entered 01/30/20 14:19:21            Desc Main
                                   Document     Page 4 of 10




          22.   On February 20, 2019, Mr. Twery, as trustee, caused a notice of substitute trustee’s

sale to be published in the Farmville Herald regarding the Spring Road Property.

          23.   The notice sets out that the foreclosure sale was scheduled for March 7, 2019 at

10:00 a.m. at the Courthouse for the Circuit Court of Fluvanna County.

          24.   On information and belief, Mr. Twery, as trustee, would have caused a letter to be

sent to the Defendant notifying him of the foreclosure and the date of the sale.

          25.   On February 27, 2019, Mr. Twery, as trustee, caused a notice of substitute trustee’s

sale to be published in the Farmville Herald regarding the Spring Road Property.

          26.   The second notice also sets out that the foreclosure sale was scheduled for March

7, 2019 at 10:00 a.m. at the Courthouse for the Circuit Court of Fluvanna County.

          27.   On March 6, 2019, the day before the foreclosure sale, a voluntary chapter 13

petition was filed in the Central District of California in the name of Michael A. Tolliver (the

“California Petition”). Schedule A and D were filed along with the petition. A copy of the

California Petition and Schedules A and D are attached as Exhibit 1.

          28.   The California Petition initiated case number 2:19-bk-12414-WB (the “California

Case”).

          29.   The California Petition was filed under the penalty of perjury. See Exhibit 1, pg.

6.

          30.   The only asset identified on Schedule A was the Spring Road Property. The only

creditor identified on Schedule D is Vanderbilt Mortgage.

          31.   On information and belief, the social security number used in connection with the

California Petition matches the Defendant’s social security number.




                                                 4
  Case 20-06003         Doc 1     Filed 01/30/20 Entered 01/30/20 14:19:21              Desc Main
                                    Document     Page 5 of 10




        32.     The California Petition sets out a physical and mailing address in the Los Angeles,

California area. See Exhibit 1, pg. 2.

        33.     The California Petition states that “[o]ver the last 180 days before filing this

petition, I have lived in this district longer than in any other district.” See Exhibit 1, pg. 2.

        34.     The California Petition states that no prior bankruptcy has been filed in the last 8

years. See Exhibit 1, pg. 3.

        35.     The California Petition states the filer “did not pay or agree to pay someone other

than an attorney to help you fill out your bankruptcy forms.” See Exhibit 1, pg. 7.

        36.     On information and belief, the Defendant did not live at the address set out in the

California Petition or receive mail at the address set out in the California Petition at the time the

California petition was filed.

        37.     On information and belief, the Defendant had not lived at the address set out in the

California Petition at all in the 180 days before the filing of that petition.

        38.     The United States Trustee has located two other cases filed in the Central District

of California in early 2019 that used the same address of residence as that included on the

California Petition.

        39.     The filing of the California Petition caused cancelation of the foreclosure sale of

the Spring Road Property.

        40.     Other than Schedules A and D, no other schedules or required documents were

filed with the California Petition.

        41.     The Bankruptcy Court for the Central District of California entered an Order setting

out documents required to be filed and set a deadline to do so of March 20, 2019.




                                                   5
  Case 20-06003         Doc 1    Filed 01/30/20 Entered 01/30/20 14:19:21            Desc Main
                                   Document     Page 6 of 10




       42.       No further filings were made in the California Case and it was dismissed on March

25, 2019.

       43.       On April 5, 2019, the Defendant filed a Motion to Convert the Case No. 15-60864

to Chapter 7.

       44.       An Order granting that motion and converting the case to Chapter 7 was entered on

April 9, 2019.

       45.       The Section 341 meeting in the Chapter 7 case was held on May 17, 2019.

       46.       At the chapter 7 meeting of creditors the Defendant testified under penalty of

perjury, among other things:

                 A.     That he was the co-owner of and lived in the Spring Road Property;

                 B.     That, other than the case for which he was before the Trustee, he had not

                        filed any other bankruptcy case at any time;

                 C.     That he was not sure “where that [the California Petition] was coming

                        from.”

       47.       By Order dated July 16, 2019, the United States Trustee obtained approval of the

Court to conduct a Bankruptcy Rule 2004 examination of the Defendant and to issue subpoenas to

compel the production of documents and attendance of witnesses, including the Defendant.

(Docket No. 84).

       48.       The Motion requesting authority to conduct the Rule 2004 examination sets out that

the bankruptcy filing in the Debtor’s name in the Central District of California was to be a subject

of the examination. (Docket No. 80).

       49.       Vanderbilt Mortgage filed a Motion for Relief from Stay on August 1, 2019

regarding the Spring Road Property. (Docket No. 88).



                                                 6
  Case 20-06003        Doc 1     Filed 01/30/20 Entered 01/30/20 14:19:21              Desc Main
                                   Document     Page 7 of 10




       50.     Vanderbilt Mortgage filed an Amended Motion for Relief from Stay on the same

date regarding the Spring Road Property. (Docket No. 90).

       51.     An Order was entered on August 19, 2019 granting Vanderbilt Mortgage relief from

the automatic stay as to the Spring Road Property.

       52.     The United States Trustee’s Rule 2004 Examination was scheduled for September

30, 2019 at 10:30 a.m. at Defendant’s counsel’s office.

       53.     Counsel for the United States Trustee caused a subpoena to be issued compelling

the Defendant to appear and be examined. That subpoena was served on the Defendant on

September 13, 2019. A copy of the subpoena with the return of service was filed with the Court

(Docket No. 96) and is attached as Exhibit 2.

       54.     Counsel for the United States Trustee appeared on September 30, 2019, at 10:30

a.m. at the office of Debtor’s counsel. Counsel for Defendant, counsel for the United States

Trustee and the court reporter scheduled by the United States Trustee to record the examination

waited in Debtor’s counsel’s office until 11:00 a.m. and the Debtor never appeared.

       55.     Defendant has not contacted any employee of the Office of the United States

Trustee to explain his failure to appear at the Rule 2004 Examination.

       56.     Counsel for the United States Trustee is not aware of any contact by Defendant

with his counsel to explain his failure to appear.

       57.     On information and belief, the Defendant resided at the Spring Road Property

through at least August 19, 2019.

       58.     The Defendant has not filed a notice of change of address in the bankruptcy case,

but it is unclear if he still resides at the Spring Road Property as of the date of this Complaint.




                                                     7
   Case 20-06003        Doc 1   Filed 01/30/20 Entered 01/30/20 14:19:21             Desc Main
                                  Document     Page 8 of 10




        59.    The United States Trustee obtained the original signatures of the Defendant in Case

No. 15-60864 from counsel for the Defendant. The signatures on those documents appear to match

the signature on the California Petition. Samples of those documents are attached as Exhibit 3.

First Cause Of Action – 11 U.S.C. § 727(a)(4)(A)

        60.    The allegations set forth above are incorporated herein as if repeated in their

entirety.

        61.    Section 727(a)(4)(A) of the Bankruptcy Code provides:

        (a) The court shall grant the debtor a discharge, unless—

        [Subsections (1), (2) and (3) omitted]

        (4) the debtor knowingly and fraudulently, in or in connection with the case—

        (A) made a false oath or account;

        62.    “A false oath is 'material,' and thus sufficient to bar discharge, if it bears a

relationship to the bankrupt's business transactions or estate, or concerns the discovery of assets,

business dealings, or the existence and disposition of his property.” In re Chalik, 748 F.2d 616,

618 (11th Cir. 1984).

        63.    Plaintiff objects to the discharge of the Defendant pursuant to 11 U.S.C. §

727(a)(4)(A) on the grounds that the Defendant knowingly and fraudulently made false oaths in

and in connection with this case as alleged herein.

        64.    The false oaths alleged herein were made “in or in connection with the case” in that

they frustrated authorized creditor collection activity in Case No. 15-60864 and/or were made at

the Section 341 meeting in Case No. 15-60864.

        65.    On information and belief, the Defendant signed and caused the California Petition

to be filed.



                                                 8
      Case 20-06003     Doc 1      Filed 01/30/20 Entered 01/30/20 14:19:21             Desc Main
                                     Document     Page 9 of 10




         66.    On information and belief, the Defendant had the assistance of a non-lawyer to

prepare the California Petition.

         67.    On the California Petition, and under penalty of perjury, the Defendant made

multiple statements that are false, and that the Defendant knew were false, including but not limited

to:

         A.     His physical and mailing address;

         B.     That he had lived in the Central District of California longer than in any other

                federal judicial district over the 180 days prior to the filing of the California

                Petition;

         C.     That he had not filed any prior bankruptcy cases in the last 8 years;

         D.     That he “did not pay or agree to pay someone other than an attorney to help you fill

                out your bankruptcy forms.”

         68.    At his meeting of creditors on May 17, 2019 in Case No. 15-60864, Defendant gave

material testimony under oath that he knew was false, including, but not limited to:

         A.     That, other than the case for which he was before the Trustee, he had not filed any

                other bankruptcy case at any time;

         B.     That he was not sure “where that [the California Petition] was coming from.”

         69     The Defendant’s discharge should be denied under 11 U.S.C. § 727(a)(4)(A).

         70.    The United States Trustee reserves the right to alter, amend, or supplement this

complaint as more information becomes available.

         WHEREFORE, Plaintiff prays that the discharge of the Defendant from his debts be denied

and that Plaintiff be granted such other and further relief as is just.




                                                   9
  Case 20-06003        Doc 1    Filed 01/30/20 Entered 01/30/20 14:19:21      Desc Main
                                 Document     Page 10 of 10




Dated: January 30, 2020.                  JOHN P. FITZGERALD, III

                                          Acting United States Trustee for Region Four
                                           /s/ B. Webb King
                                          Trial Attorney for the United States Trustee

B. Webb King (VSB #47044)
210 First Street, S.W., Suite 505
Roanoke, Virginia 24011
Telephone: (540) 857-2838
Webb.King@usdoj.gov




                                            10
